United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1389
                        ___________________________

                            Bentonville School District

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                     Lisa Smith, As Parent of M.S., a Minor

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: December 26, 2019
                             Filed: March 6, 2020
                                 [Unpublished]
                                 ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

     Lisa Smith, parent of M.S., appeals the district court’s1 order reversing an
Arkansas Department of Education hearing officer’s final order, which found that

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
Bentonville School District had violated the Individuals with Disabilities Education
Act. As to Smith’s claim that the district violated state regulations by changing
M.S.’s disability category without a clinical diagnosis, the claim was not raised at the
administrative hearing and thus it is barred as unexhausted. See Blackmon ex rel.
Blackmon v. Springfield R-XII Sch. Dist., 198 F.3d 648, 655-56 (8th Cir. 1999)
(where plaintiff did not raise IDEA procedural challenge for agency’s determination,
claim was barred for failure to exhaust administrative remedies).

      We affirm the district court’s orders denying Smith’s motion to dismiss as moot
and her motion for reconsideration of the denial, as we agree that the issues raised
were capable of repetition yet evading review. See Abdurrahman v. Dayton, 903 F.3d
813, 816 (8th Cir. 2018) (de novo review of mootness issue); K.A. ex rel. F.A. v.
Fulton Cty. Sch. Dist., 741 F.3d 1195, 1200-01 (11th Cir. 2013) (mootness exception
applied where there was reasonable expectation that parties would continue to
disagree about student’s placement); Elder-Keep v. Aksamit, 460 F.3d 979, 984-85
(8th Cir. 2006) (abuse of discretion review of motions for reconsideration). We find,
however, that the only other issue Smith meaningfully argues on appeal--whether
M.S.’s seventh-grade Individualized Education Program (IEP) was properly
implemented--is moot, and we dismiss that claim. See Nathan M. ex rel. Amanda M.
v. Harrison Sch. Dist. No. 2, 942 F.3d 1034, 1046 (10th Cir. 2019) (while parties
might continue to disagree about student’s placement, decision on merits of his
expired IEP could do nothing to avoid future conflict, so case was moot); Waters v.
Madson, 921 F.3d 725, 744 (8th Cir. 2019) (issues not meaningfully argued on appeal
are waived). Finally, we deny the motion for leave to file an amicus brief, as the brief
addresses only issues that have been waived on appeal or are moot.

      Accordingly, we dismiss in part, and affirm in part. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-